 I n the Matter of CHURCHWARD & COMPANY, INCORPORATED, EMPLOYERandINDUSTRIAL UNION OF MARINE & SHIPBUILDING WORNERS OFAMERICA, CIO, PETITIONERCase No. 1-R-3868.Decided February 9, 19418Mr. A. Klein,of New Haven, Conn., for the Employer.Mr. A. Pettis,of Boston, Mass., andMr. E. A. ilieCrane,of NewHaven, Conn., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewHaven, Connecticut, on November 26, 1947, before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERChurchward & Company,, Incorporated, a Connecticut corporation,manufactures small boats at its only plant in West Haven, Connecticut.The Employer annually purchases raw material valued in excess of$300,000, of which 90 percent represents shipments from points outsidethe State of Connecticut.Its annual sales exceed $750,000, of which 90percent represents shipments to points outside tha State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panelconsisting of the undersigned Board Members [Houston, Murdock, and Gray].76 N. L. R B., No 4.37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer, including thematerial handler but excluding office, clerical and cafeteria employees,watchmen, the chauffeur, stock clerk, nurse, employees of the engineer-ing department, leadmen, foremen, supervisors, the superintendent andassistant superintendents, constitute a unit appropriate for the pur-poses of collective bargaining 2 within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Churchward & Company, Incorpo-rated,West Haven, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired.or rein-stated prior to the date of the election and any employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire.to be represented by International Union of Marine & Ship-buildingWorkers of America, CIO, for the purposes of collectivebargaining._2 Although the size of the unit petitioned for has shrunk from 306 to approximately 89since,the filing of the petition,it appears that the,unit has been stabilized at.this smallerfigure.